IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: CONDEMNATION BY SUNOCO            : No. 434 MAL 2017
PIPELINE, L.P. OF PERMANENT AND          :
TEMPORARY RIGHTS OF WAY FOR              :
THE TRANSPORTATION OF ETHANE,            : Petition for Allowance of Appeal from
PROPANE, LIQUID PETROLEUM GAS,           : the Order of the Commonwealth Court
AND OTHER PETROLEUM PRODUCTS             :
IN THE TOWNSHIP OF UPPER                 :
FRANKFORD, CUMBERLAND COUNTY,            :
PENNSYLVANIA, OVER THE LANDS OF          :
ROLFE W. BLUME AND DORIS J.              :
BLUME                                    :
                                         :
                                         :
PETITION OF: ROLFE W. BLUME AND          :
DORIS J. BLUME                           :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.